Citation Nr: 1243898	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  07-30 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for diverticulitis, including as secondary to a duodenal ulcer.

2. Entitlement to service connection for hypertension, including as secondary to a duodenal ulcer.

3. Entitlement to service connection for a psychiatric disorder, including as secondary to a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

In April 2011 the Veteran raised the issue of entitlement to service connection for a heart condition secondary to his service-connected ulcer and the issue of a temporary100 percent rating for heart surgery.  In May 2011 he raised the issue of entitlement to a total disability rating for individual unemployability and in September 2011 he raised the issue of entitlement to pension.  A report of contact dated in April 2012, which is associated with the Virtual VA paperless claims processing system, shows that the Veteran was raising a claim for nonservice-connected pension.  The record also shows the Veteran has a pending claim for posttraumatic stress disorder.  The issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran served on active duty from August 1952 to February 1954. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision dated in February 2007 that was issued by the Regional Office (RO) in Roanoke, Virginia.  

In June 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issues on appeal were remanded by the Board for additional development in July 2010.  

In October 2011, the Board denied the issues currently on appeal as well as the Veteran's claim of entitlement to a rating in excess of 10 percent for a duodenal ulcer.  The Veteran appealed the Board's October 2011 decision with the exception of the denial of the increased rating claim for a duodenal ulcer.  In an Order, dated in July 2012, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion to Remand (JMR), and remanded the case to the Board for readjudication consistent with the Joint Motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the JMR dated in July 2012, the parties agreed that the duty to assist was not satisfied as there were possibly outstanding records.  The parties noted that the Board in its decision acknowledged that records were missing from the VA hospital in Bay Pines, Florida and from an Air Force hospital, which they determined was the MacDill Air Force Hospital in Tampa, Florida based on references in the available service records.  They agreed that the Board's explanation that the information from these records would have been included in the available Navy hospital records was inadequate in addressing why the Board's duty to acquire these records was fulfilled.  They further agreed that the Board's duty to assist in acquiring these records was not fulfilled as the record does not show that a request for these records was directly made to the VA Hospital in Bay Pines, Florida or to the MacDill Air Force Base Hospital in Tampa, Florida.  The parties determined that the Board should ensure that requests for the missing records to the specific treatment centers be made in accordance with 38 C.F.R. § 3.159(c).  They also stipulated that if the records are acquired the Board should consider whether new VA examinations are in order as in the VA examinations in September 2010 the examiners noted a lack of service documents as a basis for their opinions that the Veteran's claimed disabilities were not related to service.   

In May 2011, the Veteran submitted written authorization for VA to obtain treatment records from Halifax Regional Hospital and Lynchburg General Hospital for treatment for his heart attack in 2011.  As authorization to obtain these records was valid for 180 days and as the records may be relevant to the claim of service connection for hypertension currently on appeal, an attempt should be made to obtain these records.  

In September 2012, the Veteran submitted written authorization to obtain private treatment records from Dr. S.J..  An attempt needs to be made to associate these records with the claims folder.  

In November 2012, the Veteran's attorney requested that the Veteran be afforded new VA examinations.  He indicated that the examiner in September 2010 did not offer an opinion as to whether the symptoms noted during and since service are as likely as not related to a diverticulitis condition.  The attorney also contended that as for the hypertension and psychiatric disorder, the examiner noted the lack of service documents as a basis for opining that the Veteran's disabilities were not related to service.  The attorney requested that the Veteran be afforded new VA examinations as the examiners in September 2010 relied on a lack of corroborating medical records instead of considering the Veteran's credible statements of continuity of symptomatology.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Specifically request that the Veteran provide written authorization for VA to obtain private treatment records for his heart attack in 2011 from Halifax Regional Hospital and Lynchburg General Hospital.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
   
2.  Ask the National Personnel Records Center to search for service hospital records from 1953 from MacDill Air Force Base Station Hospital in Tampa, Florida.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain the Veteran's medical records from 1953 from the VA Hospital in Bay Pines, Florida.  If the records have been archived, they should be retrieved, if possible.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain the Veteran's private treatment records from Dr. S.J.  If the records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

5.  After any available records are obtained, schedule the Veteran for a VA psychiatric examination to determine the nature and probable etiology of his psychiatric disorder.  Following examination and review of the claims folder, the examiner is asked to address whether it is at least as likely as not (probability of 50% or greater) that the Veteran's current psychiatric disorder is due to service?  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  The examiner is further advised that the credibility of the Veteran's lay statements may not be refuted solely by the absence of corroborating medical evidence.

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

6.  Afterwards schedule the Veteran for a VA examination to determine the nature and probable etiology of the Veteran's hypertension and gastrointestinal disorder.  Following examination and review of the claims folder, the examiner is asked to address whether it is at least as likely as not (probability of 50% or greater) that the Veteran's hypertension and gastrointestinal disorder, other than duodenal ulcer, is due to service?  In addressing the gastrointestinal disorder, the examiner should comment on the significance of service treatment records showing stomach pain and nausea in September 1952 and the records in November 1953, which document diarrhea, vomiting blood, and stomach pain.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  The examiner is further advised that the credibility of the Veteran's lay statements may not be refuted solely by the absence of corroborating medical evidence.

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

7.  After the above development has been completed, adjudicate the claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


